Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 11, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 14, 20 of U.S. Patent No. 10,841,892. Although the claims at issue are not identical, they are not patentably distinct from each other because the instanct application claims 1, 6, 11, 16 are contained in the claims 1, 9, 14 and 20 respectively of U.S. Patent No. 10,841,892.
			
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “means for determining” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “obtaining/generating/providing/receiving/updating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 6-10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-2, 5, 6-7, 10, 11-12, 15, 16-17, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogino et al. (hereinafter Ogino) (JP200303319434A) in view of Pihi et al.(hereinafter Pihi)(US 2003/0040323), Berger (hereinafter Berger)(US 2004/0203567) and Parupudi et al. (hereinafter Parupudi)(US 7743074). 

Regarding claim 1, Ogino teaches a method for assisting in locating a position of a mobile wireless device, the method comprising: obtaining location information of an approximate location of the mobile wireless device; generating an almanac of base stations based at least in part on proximity of locations of the base stations to the approximate location of the mobile wireless device, the almanac of base stations comprising at least one cooperative terrestrial base station that can communicate with the mobile wireless device in at least one mode and providing the almanac of base stations to the mobile wireless device(solution: The position server estimates the environment of a portable telephone on the basis of base station information received from the portable telephone or almanac of information of a base station, makes a base station retrieval list including base stations existing around the portable telephone at high possibilities, and sends it to the portable telephone. The portable telephone may measure base station signals from one base station located at a near range from own; the position server is providing base station list(identified base stations existing around the portable telephone)); providing the almanac of terrestrial base stations to the mobile devie(Abstract: Ogino teaches providing list of neighboring base stations existing around the mobile stations so that mobile stations can perform location measurements).
Ogino did not teach specifically uncooperative terrestrial base station capable of bi- directional wireless communications. However, Pihi teaches in an analogous art wherein uncooperative terrestrial base station capable of bi- directional wireless communications. Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to have uncooperative terrestrial base station capable of bi- directional wireless communications in order to have efficient accessibility.
Ogino in view of Pihi did not teach specifically at least one uncooperative base station capable of bi-directional communications and configured to prevent data and voice communications with the mobile wireless device. However, Berger teaches in an analogous art at least one uncooperative terrestrial base station capable of bi-directional communications and configured to prevent data and voice communications with the mobile wireless device (P[0014, 0015], Short range wireless link is an ad-hoc, peer-to-peer connection; WiFi; beacon devices for location finding). Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to have uncooperative terrestrial base station capable of bi-directional communications and configured to prevent data and voice communications with the mobile wireless device in order to efficient location determination and to have wider applicability.
The combination of Ogino, Pihi and Berger did not teach specifically the at least one uncooperative terrestrial base station being configured to acknowledge a message received from the mobile wireless device(Note: Ogino teaches(P[0014]) short range wireless link is an ad-hoc, peer-to-peer connection). However, Parupudi teaches in an analogous art wherein, the at least one uncooperative terrestrial base station being configured to acknowledge a message received from the mobile wireless device(col.5, lines 33-34, location information when polled by the device; location providers; col. 3, lines 10-15, beacon provider; beacon located in various places). Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to have, the at least one uncooperative terrestrial base station being configured to acknowledge a message received from the mobile wireless device in order to have efficient location finding.
Regarding claim 2, the combination of Ogino, Berger, Pihi and Parupudi teaches the method of claim 1, wherein the location information comprises: coordinates of the approximate location of the mobile wireless device; coordinates of a location of a cooperative terrestrial base station in communication with the mobile wireless device; a distance relative to a location of a cooperative terrestrial base station in communication with the mobile wireless device; or a list of base stations seen by the mobile wireless device; or a combination thereof(Ogino: Solution/Abstract Ogino teaches providing list of neighboring base stations existing around the mobile stations so that mobile stations can perform location measurements; Berger: long range and short range, P[0014-0015]).
	Regarding claim 5, Berger teaches the method of claim 1, wherein the at least one uncooperative terrestrial base station includes an uncooperative WiFi terrestrial base station(P[0014, 0015], Short range wireless link is an ad-hoc, peer-to-peer connection; WiFi; beacon devices for location finding).  
	Claims 6-7, 10, 11-12, 15, 16-17, 20 are rejected for the same reason as set forth in claims 1-2, 5, 1-2, 5, 1-2, 5 respectively.

Claims 3-4, 8-9, 13-14, 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogino et al. (hereinafter Ogino) (JP200303319434A) in view of Pihi et al.(hereinafter Pihi)(US 2003/0040323), Berger (hereinafter Berger)(US 2004/0203567) and Parupudi et al. (hereinafter Parupudi)(US 7743074) and Bolin et al. (hereinafter Bolin) (US 2005/0113117).
	Regarding claims 3, the combination of Ogino, Berger, Pihi and Parupudi teaches all the particulars of the claim except the method wherein the almanac of base stations includes a first set of base stations that are in communication range of the approximate location for the mobile wireless device and a second set of base stations disposed outside of, but in proximity to, the communication range of the approximate location for the mobile wireless device.  However, Bolin teaches in an analogous art the method wherein the almanac of base stations includes a first set of base stations that are in communication range of the approximate location for the mobile wireless device and a second set of base stations disposed outside of, but in proximity to, the communication range of the approximate location for the mobile wireless device(Fig. 4-11). Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to use the method wherein the almanac of base stations includes a first set of base stations that are in communication range of the approximate location for the mobile wireless device and a second set of base stations disposed outside of, but in proximity to, the communication range of the approximate location for the mobile wireless device for improved position estimation.
	Regarding claims 4, the combination of Ogino, Berger, Pihi and Parupudi teaches all the particulars of the claim except the method of receiving, from the mobile wireless device, new location information collected by the mobile wireless device and comprising location information for at least one uncooperative terrestrial base station not already included in the almanac of base stations; and updating the almanac of base stations using the new location information received from the mobile wireless device. However, Bolin teaches in an analogous art a method of receiving, from the mobile wireless device, new location information collected by the mobile wireless device and comprising location information for at least one uncooperative terrestrial base station not already included in the almanac of base stations; and updating the almanac of base stations using the new location information received from the mobile wireless device (P[0039], areas where a user’s operator has no coverage but other operators have; list is kept updated; P[0041]). Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to use the method of receiving, from the mobile wireless device, new location information collected by the mobile wireless device and comprising location information for at least one uncooperative terrestrial base station not already included in the almanac of base stations; and updating the almanac of base stations using the new location information received from the mobile wireless device in order to have efficient handling of data collection.
	Claims 8-9, 13-14, 18-19 are rejected for the same reason as set forth in claims 3-4, 3-4, 3-4 respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647